DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 07/08/2022. Claims 21-26 were canceled before. In this RCE, claims 3-4, 17, and 19 were canceled. Claims 1-2, 5-16, 18, and 20 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Response to Arguments
Applicant’s arguments (see remarks filed on 06/14/2022) with respect to claims 1-2, 5-16, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Dahan et al. US 2008/0307240) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1, 8, and 16 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe US 2017/0185335 (“Pardoe”) in view of Beckert et al. US 2005/0055498 (“Beckert”) and in further view of Dahan et al. US 2008/0307240 (“Dahan”).
As per independent claim 1, Pardoe teaches A data backup method of a storage device (A method of PLP (power loss protection) for an SSD 100 including critical information and data stored in a volatile memory buffer to be transferred to a non-volatile memory device is disclosed, paras 0010 and 0013) which includes a storage controller (The SSD 100 includes an SSD controller 120, para 0025 and FIG. 1), a buffer memory (The SSD 100 includes a volatile memory DRAM buffer 125, para 0025 and FIG. 1), and a plurality of nonvolatile memory devices (The SSD controller 120 accesses non-volatile memory devices 160a-d, 161a-d, 162a-d, and 163a-d of the NVMA (non-volatile memory array) via parallel channels 150-153, para 0026 and FIG. 1), the method comprising:
detecting a power-off event of an external power provided to the storage device (In the event of a power failure to a host, a voltage VHOST 115 will begin to fail, dropping in voltage supplied to a failover switch 132, and the failover switch 132 will detect this drop and switch the input supply to VCAP (auxiliary) 131, para 0029 and FIG. 2);
deactivating a host interface of the storage controller in response to the detection of the power-off event (FIG. 2 illustrates host interface 110. The failover switch 132 receives its power either from the host interface 110 as voltage VHOST 115, or from a super capacitor 130 (or similar backup power supply such as a battery) as voltage supply VCAP 131, para 0028 and FIG. 2. In the event of a power failure, the switchover from VHOST 115 to VCAP 131 happens within a few milliseconds, para 0029 and FIG. 2);
blocking or deactivating a power of the buffer memory (Volatile memory DRAM buffer 125 may receive power from an additional voltage regulator (not shown in FIG. 2) which may also receive power from the failover switch 132. Furthermore, Pardoe teaches deactivating one or more voltage regulators, para 0012 of Pardoe, e.g., a voltage regulator connected to the volatile memory DRAM buffer 125 may be deactivated);
setting an interleaving mode of the plurality of nonvolatile memory devices to reduce power consumption (The power arrangement shown in FIG. 2 enables the SSD controller 120 to assert the signal VREGB disable 134 and thereby turn voltage regulator B 137 off such that the voltage supply VREGB 138 is switched off so that power supply to partition B 142 is also switched off, while power remains supplied to partition A 144 via voltage regulator A 136, para 0030 and FIG. 2. Partition A 144 and partition B 142 are partitions of the NVMA, para 0025 and FIG. 1) by blocking power to an unselected one of the plurality of nonvolatile memory devices (The power arrangement shown in FIG. 2 enables the SSD controller 120 to assert the signal VREGB disable 134 and thereby turn voltage regulator B 137 off such that the voltage supply VREGB 138 is switched off so that power supply to partition B 142 is also switched off, while power remains supplied to partition A 144 via voltage regulator A 136, para 0030 and FIG. 2. Partition A 144 and partition B 142 are partitions of the NVMA, para 0025 and FIG. 1).
Pardoe discloses all of the claimed limitations from above, but does not explicitly teach “moving data stored in the buffer memory to a cache memory of the storage controller” and “programming the data stored in the cache memory to a selected one of the plurality of nonvolatile memory devices” and “and a direct memory access (DMA) engine of the storage controller, wherein the DMA engine performs data transmission with a host” and “blocking or deactivating a power of a buffer controller controlling the buffer memory after the power of the buffer memory is blocked or deactivated” and “wherein the host interface, the DMA engine, the buffer memory, the buffer controller, and the unselected one of the plurality of nonvolatile memory devices are sequentially shut down”.
However, in an analogous art in the same field of endeavor, Beckert teaches moving data stored in the buffer memory to a cache memory of the storage controller (FIG. 4 shows an exemplary vehicle computer memory system 400 that is configured with power shut down capabilities. System 400 comprises among other things a flash memory 402, a DRAM 404, and an SRAM (static RAM) 406 (e.g., cache), para 0057 and FIG. 4. Referring to FIG. 6, step 604 writes suitable data into SRAM after shutdown is detected by step 602. The data that can be written into the SRAM can be data that is contained in the system’s DRAM, para 0067 and FIG. 6); 
programming the data stored in the cache memory to a selected one of the plurality of nonvolatile memory devices (The data in the SRAM are periodically flushed to the flash memory, para 0152).
Given the teaching of Beckert, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Pardoe with “moving data stored in the buffer memory to a cache memory of the storage controller” and “programming the data stored in the cache memory to a selected one of the plurality of nonvolatile memory devices”. The motivation would be that the method provides a cost-effective solution to data loss problems caused by emergency power shut down in automotive computing devices, para 0033 of Beckert. 
Pardoe in combination with Beckert discloses all of the claimed limitations from above, but does not explicitly teach “and a direct memory access (DMA) engine of the storage controller, wherein the DMA engine performs data transmission with a host” and “blocking or deactivating a power of a buffer controller controlling the buffer memory after the power of the buffer memory is blocked or deactivated” and “wherein the host interface, the DMA engine, the buffer memory, the buffer controller, and the unselected one of the plurality of nonvolatile memory devices are sequentially shut down”.
However, in an analogous art in the same field of endeavor, Dahan teaches and a direct memory access (DMA) engine of the storage controller (In state 5340 of FIG. 13 and in FIG. 14D, system DMA (S-DMA) and core domains are put on a low power standby mode, para 0289), wherein the DMA engine performs data transmission with a host (The system DMA (S-DMA) transfers decoded audio from SDRAM (synchronous DRAM) to a FIFO buffer associated with a peripheral domain, para 0288 and FIGS. 14A-D);
blocking or deactivating a power of a buffer controller controlling the buffer memory after the power of the buffer memory is blocked or deactivated (Table 5, para 0296, illustrates standby power modes of the various components of system 3500 illustrated in FIG. 3, para 0141. Shown in Table 5 is IVA (Video and Audio processor) which in standby and off modes is powered off. IVA subsystem has L1 and L2 caches, para 0141 and FIG. 3. When IVA is in OFF state, the caches are lost and incur a slower resume to full operation in active state, para 0294. Note that L1/L2 caches have an integrated cache controller not depicted in FIG. 3);
wherein the host interface, the DMA engine, the buffer memory, the buffer controller, and the unselected one of the plurality of nonvolatile memory devices are sequentially shut down (Automatic sequencing of power is applied to various power domains according to their sleep dependencies, para 0244).
Given the teaching of Dahan, it would have been obvious to  a person of ordinary skill in the art  before the effective filing date of the claimed invention to further modify the scope of the invention of Pardoe and Beckert with “and a direct memory access (DMA) engine of the storage controller, wherein the DMA engine performs data transmission with a host” and “blocking or deactivating a power of a buffer controller controlling the buffer memory after the power of the buffer memory is blocked or deactivated” and “wherein the host interface, the DMA engine, the buffer memory, the buffer controller, and the unselected one of the plurality of nonvolatile memory devices are sequentially shut down”. The motivation would be that the system and method described reduces energy dissipation and cost of manufacture of a processor, para 0010 of Dahan. 
As per dependent claim 2, Pardoe in combination with Beckert and Dahan discloses the method of claim 1. Pardoe teaches wherein, when the power-off event is detected, a device power of the storage device is changed from the external power to a power of an auxiliary power supply (In the event of a power failure to a host, a voltage VHOST 115 will begin to fail, dropping in voltage supplied to a failover switch 132, and the failover switch 132 will detect this drop and switch the input supply to VCAP (auxiliary) 131, para 0029 and FIG. 2).
As per dependent claim 6, Pardoe in combination with Beckert and Dahan discloses the method of claim 1. Pardoe teaches wherein, in the setting of the interleaving mode of the plurality of nonvolatile memory devices, a channel or way interleaving unit between the plurality of nonvolatile memory devices and the storage controller is set to a minimum unit of a plurality of interleaving units (The power arrangement shown in FIG. 2 enables the SSD controller 120 to assert the signal VREGB disable 134 and thereby turn voltage regulator B 137 off such that the voltage supply VREGB 138 is switched off so that power supply to partition B 142 is also switched off, while power remains supplied to partition A 144 via voltage regulator A 136, para 0030 and FIG. 2. Only partition A 144 is supplied with power. Thus, a minimum number of memory devices are supplied with power).
As per independent claim 8, this claim is rejected based on arguments provided above for similar rejected independent claim 1. See FIG. 1 of Pardoe for SSD 100.
As per dependent claim 9, this claim is rejected based on arguments provided above for similar rejected independent claim 1. See FIG. 3 of Beckert for a processor 352.
As per claims 10, 12, 13, and 15, these claims separately recite the limitations recited in independent claim 1. Accordingly, these claim are rejected based on arguments provided above for these limitations with respect to independent claim 1.
As per independent claim 16, this is rejected based on arguments provided above for similar rejected independent claim 1.
Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe in view of Beckert and in further view of Dahan and in further view of Pole et al. US 2001/0003206 (“Pole”).
As per dependent claim 5, Pardoe in combination with Beckert and Dahan discloses the method of claim 1. Pardoe, Beckert, and Dahan may not explicitly disclose, but in an analogous art in the same field of endeavor, Pole teaches wherein the deactivating of the host interface includes: deactivating a clock generator generating a clock signal for driving the host interlace (Referring to FIG. 4, at E1, a power mode change is detected, para 0042. A system bridge 34 asserts CPU_STP# signal at E13 to a control logic 102 which in turn activates a signal G_CPU_STP# (at E14) that is routed to a clock generator 50 and the control logic portion 100. In response to activation of G_CPU_STP#, the clock generator 50 deactivates a host clock at E15, para 0046 and FIG. 4).
Given the teaching of Pole, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Pardoe, Beckert, and Dahan with “wherein the deactivating of the host interface includes: deactivating a clock generator generating a clock signal for driving the host interlace”. The motivation would be that power consumption in the system is reduced and thus enhances battery life, para 0002 of Pole.
As per dependent claims 11 and 18, these claims are rejected based on arguments provided above for similar rejected dependent claim 5.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pardoe in view of Beckert and in further view of Dahan and in further view of Ellis et al. 2017/0047124 (“Ellis”).
As per dependent claim 7, Pardoe in combination with Beckert and Dahan discloses the method of claim 6. Pardoe, Beckert, and Dahan may not explicitly disclose, but in an analogous art in the same field of endeavor, Ellis teaches wherein the data are programmed to a single level cell (SLC) area of a nonvolatile memory device selected by the interleaving unit (Responsive to a power failure event, data is written to an SLC using a fast SLC programming mode distinct from a default SLC programming mode, para 0017).
Given the teaching of Ellis, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Pardoe, Beckert, and Dahan with “wherein the data are programmed to a single level cell (SLC) area of a nonvolatile memory device selected by the interleaving unit”. The motivation would be that writing data to a non-volatile memory device with the fast SLC programming mode takes less time per predefined unit of data, para 0017 of Ellis.
As per dependent claims 14 and 20, these claims are rejected based on arguments provided above for similar rejected dependent claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132